The opinion of the court was delivered by
Fort, J.
The borough of Atlantic Highlands was incorporated under the act of 1891. Pamph. L., p. 280. This act provided for a petition being presented to the Court of Common Pleas containing a description of the proposed borough, and for an election by the people. The petition was required to recite the boundary lines of the proposed borough, and if the election was favorable, the borough was established. Atlantic Highlands was incorporated under this act through a favorable vote of the people.
By the agreed facts in this case it is admitted that the boundaries, as established in 1891, by petition as aforesaid, began “at a stake standing at high-water mark on the shore, of Sandy 'Hook bay, facing the easterly line of lands of the Atlantic Highlands Association at the point or place of the bluff known as Point Lookout, and running thence westerly along and following the line of the shore of the stream at present known as Wagner’s creek.” Then the other courses *81and distances are recited, returning in a final course to the place of beginning.
It is quite evident from this description that’ the northerly boundary line of the borough of Atlantic Highlands is to high-water mark of Sandy Hook bay.
The writ in this case brings up an assessment for taxes by the borough against the prosecutors for the pier and land owned by the Navesdnlc Eailroad Company, levied in 1905. It is admitted that the land taxed lies outside of high-water mark, running from high-water mark for a distance of about sixteen hundred feet into the bay, and that the property consists of piers, &;c., erected upon said land, the whole being taxed as real estate.
We think this assessment must be set aside.
The borough has no power to tax outside of its corporate limits. A municipality’s right of taxation is limited to property within its territory. State v. Hull, 1 Dutcher 561; 1 Desty Tax. 488; Fort Smith Bridge Co. v. Hawkins, 12 L. R. A. 487; Pacific Sheet Metal Works v. Roeder, 26 Wash. 183.
By the statute of 1891 the borough might be erected out of the township, and such was the case here. The township of which this borough previously formed a part was the township of Middletown, in the county of Monmouth. The boundary line of the county of Monmouth ran to a point outside of Sandy Hook to the centre of Earitan bay, 'to the Middlesex county line, and is co-extensive with the boundary line between the State of New Jersey and the State of New York at this point, and the boundary lines of Middletown township were co-extensive at this line with those of the county of Monmouth.
The land which is taken out of a township for the creation of a borough, of course, leaves in the township all not taken, and we think that the land here taxed by the defendant is only taxable by the township of Middletown.
In this case the question of accretions and the extension of *82the shore or high-water line by alluvial deposits or by tilling in by the proprietors is not before us, and hence does not have to be passed upon.
The tax must therefore be set aside.